


Exhibit 10.1


ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”) is entered into as of
February 6, 2006, by and between DAG Media, Inc., a New York corporation
(“Seller”), and DAG-Jewish Directories, Inc., a New York corporation (“Buyer”).
Buyer and Seller are collectively referred to as the “Parties” or individually
as a “Party”.

WITNESSETH

WHEREAS, Seller is a publicly traded corporation engaged in the business of
creating, publishing and distributing yellow pages classified business telephone
Directories Business known as “The Jewish Israeli Yellow Pages” and “The Jewish
Master Guide” (aka “The Kosher Yellow Pages”) and related Web site and referral
service (“Directories Business”); and

WHEREAS, Buyer is a corporation founded by a group of sales agents and investors
engaged in the business of promoting and selling, on behalf of Seller and in
Seller’s name, listings and advertising spaces in the Directories Business; and

WHEREAS, Seller desires to sell, transfer and assign to Buyer, and Buyer desires
to purchase from Seller all of the identified below assets (“Purchased Assets”)
used by Seller in connection with the conduct and operation of its Directories
Business and subject to the assumption by Buyer of certain liabilities of Seller
as defined;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties hereto agree as follows:

ARTICLE I

 

PURCHASE AND SALE OF ASSETS

1.1          Conditional Sale of Assets. Upon the terms and subject to the
conditions set forth in this Agreement and the performance by the Parties hereto
of their respective obligations hereunder, Seller agrees to sell, assign,
transfer and deliver to Buyer, and Buyer agrees to purchase from Seller,
Seller’s right, title and interest in and to the properties and assets of Seller
used in the Directories Business, including the following (collectively the
“Purchased Assets”):

(a)          All tangible assets including but not limited to furniture and
fixtures, tools, machines, computers, software, assets, inventory, supplies,
files, telephones, account receivable, account payables and office equipment as
are set forth on Schedule 1;

(b)          All trade names, domain names, trademarks, copyrights, trade
secrets and any other intellectual property as are set forth on Schedule 2;

(c)          All the intangible assets, such as software, literature, manuals,
training materials, product brochures, business methods, procedures and customer
lists of the Directories Business as are set forth on Schedule 3;

 


--------------------------------------------------------------------------------



 

(d)          All of Seller’s rights and obligations under contracts wherein
Seller has agreed to provide products or services to any third party or under
which any third party provides products, services, insurances, financing, real
estate or equipment to Seller, and any leases for equipment, automobiles, land
or buildings used by the Business (“Assumed Contracts”) as are set forth on
Schedule 4; and

(e)          All documents and information relating to the Directories Business,
for the past five (5) years, including, without limitation, customer lists and
all books and records relating to the operations of the Business.

1.2          All Assets. The Purchased Assets constitute all of the material
assets and properties held for use by Seller to conduct the Directories Business
as presently conducted.

1.3          Assumed Liabilities. (a) Buyer will accept and assume all
liabilities and obligations of Seller related to the Directories Business, and
any obligations or liabilities relating to the Purchased Assets, including, but
not limited to, all liabilities set forth on the Balance Sheet of the
Directories Business dated as of the Closing, the assumption of the performance
of Seller’s obligations under the Assumed Contracts.

(b)          Buyer will assume all pending and new litigations arising in the
regular course of business, including all legal fees and related judgment
obligations. Specifically Buyer will assume:

(i)           All advertisers’ claims relating to their advertising on the
Directories Business, including, without limitation, small claims court matters
pending as of the date of Closing or new cases related to matters before or
after the Closing.

(ii)          The currently pending legal action of the Jewish Sephardic Yellow
Pages against DAG Media in the U.S. District Court for the Eastern District Of
New York. Assaf Ran, CEO of Seller, will use reasonable efforts to cooperate
with Buyer on and after the Closing Date in furnishing information, evidence and
testimony in connection with this action. Assaf Ran will lead the defense
strategy and is authorized by Buyer and Seller to negotiate and make settlement
agreement.

(c)          Buyer shall make timely payment of all liabilities and obligations
related this Agreement.

1.4          The Closing. The closing of the transactions contemplated by this
Agreement will take place at the offices of Seller, 125-10 Queens Blvd., Suite
14, Kew Gardens, NY 11415, on the date when all of the conditions set forth in
Section 1.10 have been satisfied, but no later than 11:00 A.M., March 31, 2006
(which time and place are designated as the “Closing”).

1.5          Conditional Transfer of Subject Assets. (a) Simultaneously with the
Execution hereof, Seller will deliver or cause to be delivered to a mutually
agreed escrow agent (“Escrow Agent”), pursuant to the terms of the Escrow
Agreement in the form to be agreed upon by the Parties hereto prior to the
Closing, instruments of transfer transferring to Buyer title to all of the
Purchased Assets, together with all required consents. Such instruments of
transfer will include (a) an executed Bill of Sale, in the form to be agreed
upon by the Parties hereto prior to the

 


--------------------------------------------------------------------------------



 

Closing, (b) executed trademark assignments for filing with the United States
Patent and Trademark Office assigning to Buyer the trademarks set forth on
Schedule 2, in the form to be agreed upon by the Parties hereto prior to the
Closing, (c) executed Assignment and Assumption Agreement, in the form to be
agreed upon by the Parties hereto prior to the Closing, (d) executed Transition
Services Agreement, in the form to be agreed upon by the Parties hereto prior to
the Closing, (e) executed Services Agreement, in the form to be agreed upon by
the Parties hereto prior to the Closing, (f) executed Consulting Services
Agreement, in the form to be agreed upon by the Parties hereto prior to the
Closing, (g) executed Note, in the form to be agreed upon by the Parties hereto
prior to the Closing, (h) executed Security Agreement, in the form to be agreed
upon by the Parties hereto prior to the Closing, and (i) any other instruments
of transfer or assignment necessary to transfer ownership of the domain names
and all other proprietary rights set forth on Schedule 2 to Buyer. Such
instruments of transfer will effectively vest in Buyer good and marketable title
to all of the Purchased Assets.

(b)          Upon Buyer’s full and timely payment of the Purchase Price to
Seller, as defined hereunder, the Escrow Agent shall release to Buyer all
instrument of transfer to the Purchased Assets.

(c)          In the event Buyer defaults on any of its payments to Seller, as
defined hereunder, the Escrow Agent shall release all instrument of transfer to
the Purchased Assets to Seller.

1.6          Purchase Price. The consideration for the Purchased Assets shall be
the sum of $875,000, plus assumption by Buyer of all accounts payable and
Assumed Liabilities (“Purchase Price”). The Purchase Price shall be paid as
follows:

 

(a)

$291,667.00 payable in cash at Closing.

(b)          the balance of $613,333.00 paid in 24 consecutive monthly
installments of $25,556.00 each, bearing 5% interest per annum, to be paid on
the first of each month,, in accordance with the terms of the promissory note
(the “Note”) in the form to be agreed upon by the Parties hereto prior to the
Closing; and

(c)          The Note shall be secured by all of the current and future assets
of the Buyer in accordance with the terms of the Security Agreement in the form
to be agreed upon by the Parties hereto prior to the Closing.

 

1.7

Buyer Limitations.

(a)          From the date of Closing until full and complete payment of the
Purchase Price to Seller, Buyer will not transfer, assign, mortgage, pledge or
encumber any of the Purchased Assets.

(b)          From the date of Closing until the full and complete payment of the
Purchase Price to Seller, Buyer will not enter into any contract or commitment
or take any other action that might, in any way, otherwise compromise the
Purchased Assets.

 

 


--------------------------------------------------------------------------------



 

 

1.8          Further Assurance. Seller, from time to time after the Closing, at
the reasonable request of Buyer and without further consideration, will execute
and deliver further instruments of transfer and assignment and take such other
action as Buyer may reasonably request (including, without limitation, obtaining
any consents, exemptions, authorizations, or other actions by, or giving any
notices to, or making any filings with, any governmental authority or any other
person) to effectively transfer and assign to, and vest in, Buyer the Purchased
Assets.

1.9          Sales and Transfer Taxes. All sales, transfer, use, recordation,
documentary, stamp and excise taxes (including any real estate transfer taxes)
under applicable law incurred in connection with this Agreement or the
transactions contemplated hereby will be borne and paid by Buyer.

1.10       Closing Deliverables. At the Closing, the Parties shall deliver to
each other the following:

 

(a)

the closing deliverables set forth in Section 1.5 above;

(b)          all necessary consents or assignments for all material contracts as
set forth on Schedule 5 attached hereto have been obtained; and

(c)          all authorizations that are necessary for the Buyer to conduct the
Business substantially as conducted by the Seller as of the date of this
Agreement.

 

1.11

Closing Conditions. The Closing shall be conditioned upon the following:

(a)          the requisite approval by the shareholders of the Seller obtained
at a Special Meeting of Shareholders to be held as soon as reasonably
practicable after the date hereof, pursuant to a proxy statement prepared by the
Seller in its sole discretion;

(b)          the receipt of a fairness opinion from Empire Valuation
Consultants, LLC; and

(c)          a review of the tax and accounting treatment of the transaction by
the Seller’s independent registered public accounting firm.

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF SELLER

As a material inducement to Buyer to enter into this Agreement, Seller
represents and warrants to Buyer as follows.

2.1          Organization. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to conduct its business as it is now conducted and to own,
lease and operate its properties and assets.

2.2          Required Action. This Agreement and the transactions contemplated
hereby are subject to approval by the Board of Directors and by shareholders of
Seller. Upon approval by

 


--------------------------------------------------------------------------------



 

Seller’s Board and shareholders, Seller has full right, authority, power and
capacity to execute and deliver this Agreement and each agreement, document and
instrument to be executed and delivered by or on behalf of it pursuant to, or as
contemplated by this Agreement (collectively, the “Seller Documents”) and to
carry out the transactions contemplated hereby and thereby. This Agreement and
each other Seller Document constitutes, or when executed and delivered will
constitute, the legal, valid and binding obligation of Seller, enforceable
against each of them in accordance with its respective terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws and judicial decisions of general application relating to or
affecting the enforcement of creditors’ rights generally or by general equitable
principles and (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

2.3          No Conflict. The execution, delivery and performance by Seller of
this Agreement and each other Seller Document does not and will not violate any
provision of its certificates of incorporation or by-laws.

2.4          Disclosure. Seller has disclosed to Buyer all material information
to which Seller has notice or knowledge relating to Seller and the Purchased
Assets, which could reasonably be expected to have a material adverse effect on
Buyer’s operation of the Purchased Assets.

2.5          Consents. No approval or consent from any person or entity not a
party to this Agreement is required to be obtained or made by Seller in
connection with the execution and delivery of this Agreement and the Seller
Documents and the consummation of the transactions contemplated hereby and
thereby.

ARTICLE III           

 

REPRESENTATIONS AND WARRANTIES OF BUYER

As a material inducement to Seller entering into this Agreement, Buyer hereby
represents and warrants to Seller as follows:

3.1          Organization. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to conduct its business as it is now conducted and to own,
lease and operate its properties and assets.

3.2          Required Action. All actions and proceedings necessary to be taken
by or on the part of Buyer in connection with the transactions contemplated by
this Agreement have been duly and validly taken, and this Agreement has been
duly and validly authorized, executed and delivered by Buyer, without default
under or violation of any agreement, commitment or understanding to which it is
a party. This Agreement and the transactions contemplated hereby have been
approved by the board of directors of Buyer. Buyer has full right, authority,
power and capacity to execute and deliver this Agreement and each agreement,
document and instrument to be executed and delivered by or on behalf of it
pursuant to, or as contemplated by this Agreement (collectively, the “Buyer
Documents”) and to carry out the transactions contemplated hereby and thereby.
This Agreement and each other Buyer Document constitutes, or when executed and
delivered will constitute, the legal, valid and binding obligations of Buyer

 


--------------------------------------------------------------------------------



 

enforceable in accordance with its respective terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws
and judicial decisions of general application relating to or affecting the
enforcement of creditors’ rights generally or by general equitable principles
and (b) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

3.3          No Conflict. The execution, delivery and performance by Buyer of
this Agreement and each other Buyer Document does not and will not violate any
provision of its certificate of incorporation or by-laws.

3.4          Consents. No approval or consent from any person or entity not a
party to this Agreement is required to be obtained or made by Buyer in
connection with the execution and delivery of this Agreement and the Buyer
Documents and the consummation of the transactions contemplated hereby and
thereby.

3.5          Due Diligence. Buyer is intimately familiar with all aspects of the
Directories Business of Seller including, without limitation, its performance,
employees, customers, vendors and financials. Furthermore, Buyer had reviewed
all relevant information, had access to Seller’s records and management and, in
general, completed a thorough due diligence of the Directories Business.

ARTICLE IV           

 

INDEMNIFICATION AND COOPERATION

 

4.1

Indemnification by Seller.

(a)          Seller hereby agrees to indemnify and hold harmless Buyer, its
affiliates and its and their respective officers, directors, employees, and
agents, (individually, an “Indemnified Party” and collectively, “Indemnified
Parties”) against and in respect of all losses, liabilities, obligations,
damages, deficiencies, actions, suits, proceedings, demands, assessments,
orders, judgments, costs and expenses (including the reasonable fees,
disbursements and expenses of attorneys and consultants) of any kind or nature
whatsoever (collectively, “Damages”), to the extent sustained, suffered or
incurred by or made against any Indemnified Party, based upon, arising out of or
in connection with:

(i)           any breach of any covenant or agreement made by Seller in this
Agreement; or

(ii)          any breach of any representation or warranty made by Seller in
this Agreement.

(b)          Buyer will give prompt written notice to Seller of any claim for
indemnification hereunder, specifying to the extent known the amount and nature
of the claim, and any matter which in Buyer’s opinion is likely to give rise to
an indemnification claim. The failure of Buyer to so notify Seller of any such
action shall not relieve Seller from any liability which it may have to Buyer
(i) other than pursuant to this Section 4.1 or (ii) under this Section 4.1
unless, and only to the extent that, such failure to notify results in the
forfeiture of substantive

 


--------------------------------------------------------------------------------



 

rights or defenses or otherwise materially and adversely affects Seller. Seller
will have the right to control the defense through counsel of their choosing.
Buyer will have the right to the extent of its interests to participate on its
own behalf and at its own expense in such matter or its settlement through
counsel of its choosing. Seller agrees that it will not, without the prior
written consent of Buyer, which consent shall not be unreasonably withheld,
settle, compromise or consent to the entry of any judgment in any pending or
threatened claim, action or proceeding relating to the matters contemplated
hereby (if Buyer is a party thereto) unless such settlement, compromise or
consent includes an unconditional release of Buyer from all liability arising or
that may arise out of such claim, action or proceeding. Seller shall not be
liable for any settlement of any claim, action or proceeding affected against
Buyer without the prior written consent of Seller, which consent shall not be
unreasonably withheld. The rights accorded to Buyer hereunder shall be in
addition to any rights Buyer may have at common law, by separate agreement or
otherwise.

(c)          Seller shall not be liable for any Loss or Losses pursuant to this
section (i) unless and until the aggregate amount of all Buyer Losses incurred
by the Buyer Indemnitees exceeds $25,000, in which event Seller shall be liable
for all Buyer Losses in excess of $25,000, and (ii) to the extent that Buyer
Losses exceed $291,000 in the aggregate; provided, however, nothing contained in
this section shall be deemed to limit or restrict in any manner any rights or
remedies which Buyer has, or might have, at Law, in equity or otherwise, based
on fraud.

 

4.2

Indemnification by Buyer.

(a)          Buyer hereby agrees to indemnify and hold harmless Seller, its
affiliates and its and their respective officers, directors, employees, and
agents, (individually, an “Indemnified Party” and collectively, “Indemnified
Parties”) against and in respect of all losses, liabilities, obligations,
damages, deficiencies, actions, suits, proceedings, demands, assessments,
orders, judgments, costs and expenses (including the reasonable fees,
disbursements and expenses of attorneys and consultants) of any kind or nature
whatsoever (collectively, “Damages”), to the extent sustained, suffered or
incurred by or made against any Indemnified Party, based upon, arising out of or
in connection with:

(i)           any breach of any covenant or agreement made by Buyer in this
Agreement;

(ii)          any breach of any representation or warranty made by Buyer in this
Agreement; or

(iii)         any obligations assumed hereunder relating to the Directories
Business, the Purchased Assets and or the Assumed Liabilities.

(b)          Seller will give prompt written notice to Buyer of any claim for
indemnification hereunder, specifying to the extent known the amount and nature
of the claim, and any matter which in Seller’s opinion is likely to give rise to
an indemnification claim. The failure of Seller to so notify Buyer of any such
action shall not relieve Buyer from any liability which it may have to Seller
(i) other than pursuant to this Section 4.2 or (ii) under this Section 4.2
unless, and only to the extent that, such failure to notify results in the
forfeiture of substantive

 


--------------------------------------------------------------------------------



 

rights or defenses or otherwise materially and adversely affects Buyer. Buyer
will have the right to control the defense through counsel of their choosing.
Seller will have the right to the extent of its interests to participate on its
own behalf and at its own expense in such matter or its settlement through
counsel of its choosing. Buyer agrees that it will not, without the prior
written consent of Seller, which consent shall not be unreasonably withheld,
settle, compromise or consent to the entry of any judgment in any pending or
threatened claim, action or proceeding relating to the matters contemplated
hereby (if Seller is a party thereto) unless such settlement, compromise or
consent includes an unconditional release of Seller from all liability arising
or that may arise out of such claim, action or proceeding. Buyer shall not be
liable for any settlement of any claim, action or proceeding affected against
Seller without the prior written consent of Buyer, which consent shall not be
unreasonably withheld. The rights accorded to Seller hereunder shall be in
addition to any rights Seller may have at common law, by separate agreement or
otherwise.

4.3          Post-Closing Cooperation. To the extent reasonably requested by
Buyer and at Buyer’s expense, Seller will use reasonable efforts to cooperate
with Buyer on and after the Closing Date in furnishing information, evidence and
testimony in connection with any actions, proceedings, arrangements or disputes
of any nature with respect to matters pertaining to all periods prior to the
Closing Date.

4.4          Knowledge. An Indemnitee’s right to indemnification or other
remedies based upon the representations and warranties and covenants and
agreements of the Indemnitor will be affected by any knowledge of the Indemnitee
or any waiver by the Indemnitee of any condition based on the accuracy of any
representation or warranty, or compliance with any covenant or agreement. Such
representations and warranties and covenants and agreements shall be deemed
waived by Indemnitee by reason of the fact that the Indemnitee knew that any
representation or warranty of Indemnitor might be inaccurate or that the
Indemnitor failed to comply with any agreement or covenant.

ARTICLE V

 

COVENANTS

 

5.1

Buyer Non-compete.

During the period commencing on the Closing and for five years thereafter, Buyer
or its affiliates, each agree that, it will not, in any manner, directly or
indirectly, (i) compete with Seller in the business of its new subsidiary, DAG
Interactive, Inc., online system for matching customers with businesses, and
will not, directly or indirectly, own, manage, operate, join, control or
participate in the ownership, management, operation or control of, or be
employed by or connected in any manner with any corporation, firm, entity, or
business that is so engaged unless duly authorized by written consent of the
Seller, (ii) persuade or attempt to persuade any employee, salesperson or agent
of the Seller to leave the employ of the Seller or to become employed by or to
provide services to any other entity, (iii) persuade or attempt to persuade any
current client or former client to reduce the amount of business it does or
intends or anticipates doing with the Seller or with any affiliate of the
Seller.

 

 


--------------------------------------------------------------------------------



 

 

 

5.2

Seller Non-compete.

During the period commencing on the Closing and for five years thereafter,
Seller or its affiliates, each agree that, it will not, in any manner, directly
or indirectly, (i) compete with Buyer in the Directory Business, and will not,
directly or indirectly, own, manage, operate, join, control or participate in
the ownership, management, operation or control of, or be employed by or
connected in any manner with any corporation, firm, entity, or business that is
so engaged unless duly authorized by written consent of the Buyer, (ii) persuade
or attempt to persuade any employee, salesperson or agent of the Buyer to leave
the employ of the Buyer or to become employed by or to provide services to any
other entity, (iii) persuade or attempt to persuade any current client or former
client to reduce the amount of business it does or intends or anticipates doing
with the Buyer or with any affiliate of the Buyer.

 

5.3

Taxes.

 

The Buyer will pay and is responsible for all federal, state and local taxes
relating to the Directories Business that are incurred and remain unpaid as of
the Closing.

ARTICLE VI

 

TERMINATION

 

6.1

Termination.

 

 

(a)

This Agreement may be terminated at any time prior to the Closing:

 

(i)

by mutual written consent of Buyer and Seller;

 

 

(ii)

by Buyer or Seller if:

 

(A)         the Closing does not occur on or before March 31, 2006; provided
that the right to terminate this Agreement under this clause (ii)(A) shall not
be available to any party whose breach of a representation, warranty, covenant
or agreement under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such date; or

(B)         a Governmental Entity shall have issued an Order or taken any other
action, in any case having the effect of permanently restraining, enjoining or
otherwise prohibiting the transactions contemplated by this Agreement, which
Order or other action is final and non-appealable;

 

(iii)

by Buyer if:

(A)         there has been a breach by Seller of any representation, warranty,
covenant or agreement contained in this Agreement or the Seller Disclosure
Schedule, or if any representation or warranty of Seller shall have become
untrue, in either case such that the conditions set forth in this Agreement
would not be satisfied; or

 

 


--------------------------------------------------------------------------------



 

 

 

(iv)

by Seller if:

(A)         any condition to the obligations of Seller hereunder becomes
incapable of fulfillment other than as a result of a breach by Seller of any
covenant or agreement contained in this Agreement, and such condition is not
waived by Seller;

(B)         there has been a breach by Buyer of any representation, warranty,
covenant or agreement contained in this Agreement or the Buyer Disclosure
Schedule, or if any representation or warranty of Buyer shall have become
untrue, in either case such that the conditions set forth in this Agreement
would not be satisfied;

(C)         the Seller does not receive the requisite shareholder approval at
its Special Meeting of Stockholders or it receives dissenters rights in excess
of 20% of the then outstanding stock of the Seller;

(D)         the Seller does not receive a fairness opinion from Empire Valuation
Consultants, LLC; or

(E)         At any time prior to the Seller stockholder approval, if: (1) a
Superior Proposal (as define below) is made to Seller and is not withdrawn; (2)
Seller shall have provided at least three business days’ prior written notice to
the buyer stating (a) that it has received a Superior Proposal, (b) the terms
and conditions of such Superior Proposal and the identity the person making such
Superior Proposal, and (c) that it intends to terminate this Agreement; (3) the
Buyer shall not have, within such three business day period, made an offer that
the Board of Directors of the Seller by a majority vote determines in its good
faith judgment (based on the written advice of its financial advisor) to be at
least as favorable to the Seller and its stockholders as such Superior Proposal
(it being agreed that the Board of Directors of Seller shall convene a meeting
to consider any such offer by the Buyer promptly following the receipt thereof
and that Seller shall not enter into any such binding agreement during such
three business day period); and (4) the Board of Directors of Seller concludes
in good faith, after consultation with its outside legal counsel, that, in light
of such Superior Proposal, the failure of the Board of Directors to accept such
Superior Proposal would result in a breach of its fiduciary obligations to the
Seller’s stockholders under applicable Law. “Superior Proposal” means, with
respect to the Seller, an unsolicited written bona fide third party proposal
pursuant to which a person (or its stockholders) would own, if consummated, all
or substantially all of the outstanding capital stock of such party (or of the
surviving entity in a merger or the direct or indirect parent of the surviving
entity in a merger) or all or substantially all the assets of such party and its
subsidiaries taken as a whole on terms that the Board of Directors of such party
determines, in its good faith judgment (based on the written advice of a
financial advisor), to be more favorable to such party’s stockholders from a
financial point of view than the terms of the current transaction and with any
financing required to consummate the transaction contemplated by such third
party proposal committed or likely, in the good faith judgment of the Board of
Directors of such party (based on the written advice of a financial advisor), to
be obtained by such third party on a timely basis.

(b)          The party desiring to terminate this Agreement pursuant to clause
this section shall give written notice of such termination to the other party
hereto.

 

 


--------------------------------------------------------------------------------



 

 

6.2          Effect of Termination. In the event of termination of this
Agreement as provided in this section, this Agreement shall immediately become
null and void and there shall be no Liability or obligation on the part of
Seller or Buyer or their respective officers, directors, stockholders or
Affiliates; provided, however, the provisions of Section 8.11 (Public
Announcements) and Section 6.3 (Remedies) and Article VIII of this Agreement
shall remain in full force and effect and survive any termination of this
Agreement.

6.3          Remedies. As a result of a termination of this Agreement pursuant
to this Article VI, each Party shall bear its own costs and expenses incurred in
connection with the transactions contemplated by this Agreement; provided,
however, any party terminating this Agreement pursuant to this section shall
have the right to recover damages sustained by such party only as a result of
any breach by the other party of any representation, warranty, covenant or
agreement contained in this Agreement or fraud or willful misrepresentation; and
provided, further, that the party seeking relief is not in breach of any
representation, warranty, covenant or agreement contained in this Agreement
under circumstances which would have permitted the other party to terminate the
Agreement under this section.

ARTICLE VII

 

NOTICES

7.1          All notices and other communications required to be given
hereunder, or which may be given pursuant or relative to the provisions hereof,
will be in writing and will be deemed to have been given when delivered in hand
or mailed, postage prepaid, by first class United States mail, certified return
receipt requested as follows:

If to Seller:

 

DAG Media, Inc.

Attn: Assaf Ran, CEO

 

If to Buyer:

 

DAG Jewish Directories, Inc.

Attn: Geman Katsnelson

 

or to such other substitute address as designated by the applicable Party in a
written notice provided in accordance with this Article VII.

 

ARTICLE VIII

 

MISCELLANEOUS

8.1          Assignability; Effect. This Agreement will not be assignable by
Buyer, Seller except with the written consent of the other Parties, which
consent will not be unreasonably

 


--------------------------------------------------------------------------------



 

delayed or withheld. This Agreement will be binding upon and will inure to the
benefit of the Parties hereto and their respective successors and assigns.

8.2          Headings. The subject headings used in this Agreement are included
for purposes of convenience only and will not affect the construction or
interpretation of any of its provisions.

8.3          Amendments; Waivers. This Agreement may not be amended or modified,
nor may compliance with any condition or covenant set forth herein be waived,
except by a writing duly and validly executed by Buyer and Seller or, in the
case of a waiver, the party waiving compliance. No delay on the part of any
Party in exercising any right, power or privilege hereunder will operate as a
waiver thereof, nor will any waiver on the part of any Party of any such right,
power or privilege, or any single or partial exercise of any such right, power
or privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.

8.4          Entire Agreement. This Agreement, together with the schedules,
attachments and exhibits hereto, constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes and cancels any
and all prior or contemporaneous arrangements, understandings and agreements
between them relating to the subject matter hereof.

8.5          Severability. In the event that any provision or any portion of any
provision of this Agreement will be held to be void or unenforceable, then the
remaining provisions of this Agreement (and the remaining portion of any
provision held to be void or unenforceable in part only) will continue in full
force and effect.

8.6          Governing Law. This Agreement and the transactions contemplated
hereby will be governed and construed in accordance with the internal laws of
the State of New York without giving application to conflicts of laws provisions
thereof, and the Parties hereto hereby submit to the exclusive jurisdiction of
the state and federal courts residing in the State of New York.

8.7          Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original and all of which will
constitute the same instrument.

8.8          Expenses. Each Party will pay its own expenses incident to the
negotiation, preparation and performance of this Agreement and the transactions
contemplated hereby, including all fees and expenses of its counsel and
accountants for all activities of such counsel and accountants undertaken
pursuant to this Agreement, whether or not the transactions contemplated hereby
are consummated.

8.9          Interpretation. Whenever the words “include,” “includes,” or
“including,” are used in this Agreement, they will be deemed to be followed by
the words “without limitation.” Reference to a Party’s “knowledge” means that
Party’s actual knowledge.

8.10       Dispute Resolution. The parties will use commercially reasonable
efforts to resolve any dispute, controversy or claim arising out of or relating
to this Agreement, or the breach thereof. Any such dispute, controversy or claim
which the parties are unable to resolve will be submitted to arbitration under
the commercial arbitration rules of the American

 


--------------------------------------------------------------------------------



 

Arbitration Association, with the location for arbitration in New York, New
York. Notwithstanding the foregoing, the parties will be entitled to apply to
the courts for mandatory or injunctive equitable relief in respect to a
violation of this Agreement which would cause irreparable harm for which no
adequate remedy at law exists.

8.11       Publicity. Buyer shall not, without the prior written consent of
Seller, issue any publicity release or announcement or otherwise make any public
disclosure concerning this Agreement or the transactions contemplated hereby.
Buyer acknowledges that Seller is a publicly traded corporation and as such
subject to certain disclosures and filings, including information related to
this Agreement.

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Seller and Buyer have caused this Asset Purchase Agreement
to be executed as of the date first above written.

 

DAG – Jewish Directories, Inc.

 

 

 

By:                                                     

and By:_____________________________

 

Name: Gary Katsnelson

Name: Avi Shefi

 

 

Title: Co- President

Title: Co-President

 

 

 

DAG Media, Inc.

 

By:                                                     

 

Name: Assaf Ran

Title: CEO

 

 


--------------------------------------------------------------------------------



 

 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS

 

Exhibit A - Form of Bill of Sale

Exhibit B - Form of Trademark Assignment

Exhibit C - Form of Contract Assignment

 

SCHEDULES

 

Schedule 1

Assets

 

Schedule 2

Trade Names and Copyright

Schedule 3

Intangible Assets

 

Schedule 4

Assumed Contracts

 

 

 

 


--------------------------------------------------------------------------------



 



 

 

 

 